Title: General Orders, 15 December 1782
From: Washington, George
To: 


                        

                            Head Quarters Newburgh Sunday December 15th 1782
                            Parole Thomas
                            Countersigns Uppingham Warwick
                        
                        Officer for tomorrow Colo. Tupper, Major Pettingill For duty tomorrow  4th Massachusetts regiment.
                        By the order of the 6th instant respecting uniformity of cloathing for the army the General did not propose
                            that the coats should all be made in the same mode; on the contrary he wishes Commanding officers of the different lines
                            and corps would agree among themselves on such distinctions as may be deemed proper in the fashion of the Lapels, Cuffs,
                            Buttons, &c.
                    